Title: To George Washington from La Luzerne, 11 August 1780
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


					
						Monsieur
						A Philadelphie le 11. aout 1780.
					
					J’ai reçu les lettres que Votre Excellence m’a fait l’honneur de m’écrire le 4 le 5. et le 6. de ce mois et les pieces dont elles étoient ac compagnées. Je me Suis conformé à votre opinion dans les avis que j’ai Fait parvenir à la Seconde division de notre Escadre et comme je les ai envoyés par des batimens stationnés dans des latitudes très variées, il est vraisemblable qu’elle les rencontrera, Si elle a pris sa route par le Sud. Quand J’ai eu l’honneur de vous parler des signaux j’entendois parler de ceux qu’on pourroit donner aux croiseurs envoyés tant de philadelphie que de Boston pour porter des avis à cette Seconde division.
					Je me conformerai aux desirs de Votre Excellence aussitot que les Frégates continentales seront arrivées dans cette riviere. L’intention du Congres paroit toujours être de les envoyer à la decouverte de la 2de division de nos troupes et de notre Escadre.
					Je vous remercie de la communication de l’Etat des forces navales des anglois Sur ces côtes. Celui que j’avois étoit moins Complet et je Comptois moins Sur Son exactitude que Sur celle de la liste que vous avez bien voulu me faire parvenir. Je suis avec le plus respectueux attachement Monsieur De Votre Excellence Le très humble et très obeissant Serviteur
					
						le che. de la luzerne
					
				